UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6841


MYRON RODERICK NUNN,

                 Petitioner - Appellant,

          v.

ROY COOPER,

                 Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cv-00164-CCE-LPA)


Submitted:    December 29, 2011            Decided:     January 11, 2012


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Myron Roderick Nunn, Appellant Pro Se.  Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Myron      Roderick       Nunn        seeks    to    appeal       the    district

court’s    order      accepting        the     recommendation           of    the     magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues       a    certificate          of   appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2006).                A certificate of appealability will not

issue     absent      “a       substantial       showing          of    the    denial      of   a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that    reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.    Cockrell,         537    U.S.       322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                   Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude     that       Nunn    has     not    made    the       requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3